 IRON WORKERS LOCAL NO. 155173WE WILL NOTin any like or related manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assistUnited Shoe Workers of America, AFL-CIO, orany other labor orga-nization,to bargaincollectively throughrepresentatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrain from any or all such activi-ties, except to the extent that such right may be affectedby theprovisions ofSection(a)(3) ofthe Act, asamended.HARVARD COATED PRODUCTS Co., DIVISIONOF COLONIALTANNINGCOMPANY,INC., SUBSIDIARYOF ALLIEDKID COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employeeshave any questionconcerning this notice or compliancewithits pro-visions, they may communicatedirectly withthe Board'sRegionalOffice,Boston FiveCents Savings Bank Building,24 SchoolStreet, Boston,Massachusetts,TelephoneNo. 523-8100.Iron Workers Local No.155, International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIOandVal-ley Foundry&Machine Works,Inc. and District Lodge 87,International Association of Machinists and Aerospace Work-ers, AFL-CIO.Cases Nos. 20-CD-151 and 2O-CD-171.Decein-ber 17, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section10(k) of theNational LaborRelations Act, as amended,following the filingof charges in Case No.20-CD-154, on November4, 1964, by ValleyFoundry & MachineWorks, Inc., hereincalled ValleyFoundry or the Employer. There-after, charges in Case No.20-CD-171 were filed by the Employer onJune 25, 1965, and subsequently amended on September 2 and 23,1965.The chargesas amended allege that Iron WorkersLocal No.155, International Association of Bridge, Structural and OrnamentalIron Workers,AFL-CIO,herein called the IronWorkers, and Car-penters Local UnionNo. 701,International Association of Carpentersand Joiners of America,AFL-CIO,1violated Section 8(b) (4) (i) and(ii) (D) ofthe Act.On September3, 1965, theActingRegionalDirector for Region 20 issued a notice ofhearing, whichwas lateramended on September 22 and October 8, 1905.The hearingwas heldin Fresno,California,beforeHearingOfficer John B. Salazar on Octo-1On October 28, 1965, after the hearing herein, the Regional Director for Region 20,approved an informal settlement agreement signed by Carpenters Local 701 and ValleyFoundry.Accordingly,this leaves for consideration a dispute which concerns IronWorkers Local No. 155 alone.However, the evidence adduced at the hearing which in-volves the Carpenters Is hereinafter set forth in order to present a more complete pictureof the dispute before us.156 NLRB No. 26. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 18, 1965.2The Employer and the IAM participated in the hear-ing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing on the issues.The rulings of the Hearing Officer are free from prejudicial error andare hereby affirmed.A brief filed by the Employer has been dulyconsidered.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].Upon the entire record in the case, the Board makes the followingfindings :1.The business of the EmployerValleyFoundry & Machine.Works, Inc., is a California corpora-tion, with its principal office in Fresno,California.It is engaged inthe manufacture,sale, and installation of machinery,including wine-making machinery,food-processing machinery,and custom equip-ment for specialized industries.In the 12 months preceding the hear-ing, the Employer purchased in excess of $50,000 worth of materialsdirectly from suppliers located outside the State of California.Wefind that the Employer is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.32.The labor organizations involvedThe evidence reveals, and we find,that the Machinists and IronWorkers are labor organizationswithin themeaning of Section 2(5)of the Act.3.The disputea.Workin issueThe work in issue is the assembly, erection, installation, and modifi-cation of machinery manufactured by the Employer, including ele-vators, belts, and chain conveyors for material handling, and otherrelated equipment.b.BackgrowndIn October 1964 Valley Nitrogen Producers contracted with ValleyFoundry to manufacture and install conveyor equipment at ValleyNitrogen's construction site in Helm, California..After Valley Foun-2District Lodge 87, International Association of Machinists and Aerospace Workers,AFL-CIO, herein called the Machinists,or IAM, a party in interest,was duly servedwith formal papers and fully participated at the hearing.Although each of the chargedpartieswas duly served with a notice of hearing,none entered an appearance at thehearing or otherwise participated in these proceedings.3Siemon8 Mailing Service,122 NLRB 81. IRON WORKERS LOCAL NO. 155175dry's employees, who have been represented by the Machinists formany years, began the installation in October, picketing commencedat the jobsite.The legend on the picket sign read : "Valley FoundryMachine Works, Inc. Employees are working below the BuildingTrades Prevailing Conditions in the area pertinent to CarpentersWork."On October 29, 1964, William Clemens, a representative ofthe Employer,4 discussed the picketing with Manuel Lopez, secretaryof the Fresno, Madera, Kings & Tulare Counties Building and Con-struction Trades Council, hereinafter called Building Trades Council.Lopez stated that the construction unions were seeking to reclaim workin the area which they contended was within their jurisdiction and,during this conversation, added that he had the power to call off thepicketing.5At a subsequent meeting held on October 30, Lopez statedthat the picketing could end if the Employer would sign the standardagreement with the appropriate members of the Building TradesCouncil.That afternoon, Lopez and Clemens inspected the disputedwork at Valley Nitrogen, at which time Lopez pointed out work whichallegedly was traditionally that of both the Iron Workers and Car-penters and which, he stated, both Unions were claiming for theirmembers. On November 2 Lopez informed Clemens that, commencingthe following day, the Iron Workers would picket at the jobsite.Thereafter, charges were filed by the Employer against the Carpenters,the Iron Workers, and the Building Trades Council which resulted ina settlement agreement executed by all parties in January 1965.TheIronWorkers therein agreed it would not unlawfully force ValleyFoundry to assign certain erection and installation work to its mem-bers rather than to Valley Foundry's own employees represented bytheMachinists.c.The present disputeIn April 1965 Valley Nitrogen Producers again contracted with theEmployer to have similar erection and installation work performedat the same jobsite.On June 18, 1965, after Valley Foundry beganinstalling a conveyor system, two of its employees were approached atthe jobsite and told by Muncy, who appears to be the shop steward forthe Carpenters, that if they did not stop working, employees of otheremployers at the site would walk off the job. The two employees thenleft the project, phoned Valley Foundry for. instructions, and weretold not to return to the job. Thereafter, on June 21, Iron Workers'Business Agent Davis telephoned Sulliger, Valley Nitrogen's plantmanager.Davis stated that he assumed that Valley Nitrogen wouldcontract its installation work only to employers whose employees were* Clemens was a staff member of the Valley Employers Association,a group of employersorganized for the purpose of conducting labor relations on behalf of its members.TheEmployer was a member of the Association.5The Iron Workers and the Carpenters are members of the Building Trades Council. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of a union affiliated with the Building Trades Council, andthat Valley Foundry did not fall in this category. Sulliger remindedhim of the prior settlement agreement, but Davis responded that itwas effective only for 60 days.Davis also told Sulliger that he wasnot threatening him but that Valley Nitrogen should recall that "therewas trouble over this before."Late in the afternoon of June 22, a picket line was established by theIronWorkers at Valley Nitrogen's j obsite.The legend on the signread : "Iron Workers Work Performed Below Standard EstablishedBy Local 155."As a result of the picketing by the Iron Workers,employees of other employers at Valley Nitrogen's plant refused towork.Thereafter Sulliger, on June 23, called Davis to inform himthat Valley Nitrogen had canceled that part of its contract with theEmployer which required installation of the conveyor system at thejobsite.Davis did not assure Sulliger that this step would result inthe removal of the pickets but demanded a letter from Valley Nitrogenconfirming the fact of the contract cancellation with the Employer andpromising that Valley Nitorgen would contract the work only tofirms employing members of the Building Trades Council. Sulligeragreed to do this and also advised all other contractors at the j obsite ofthe cancellation in order to persuade their employees to return to work.On June 24, the picketing ceased.4.Applicability of the statuteWe are satisfied that there is reasonable cause to believe that, in June1965, the Iron Workers was engaging in conduct violative of Section8(b) (4) (D) of the Act. Thus, there is evidence of picketing by theIron Workers at the Valley Nitrogen jobsite in June 1965 which suc-ceeded in inducing a work stoppage among employees on the project.The uncontradicted testimony is also sufficient to show that an objectof the picketing was to compel Valley Nitrogen to assign portions ofthe installation work on the project to certain employees other thanthose of the Employer who are represented by the Machinists. Theuse, of picketing to force this reassignment of work falls preciselywithin the proscription of Section 8 (b) (4) (D). Thus, a work disputeis properly before the Board for determination under Section 10(k)of the Act.5.Contentions of the partiesThe Iron Workers, although duly notified, failed to appear at thehearing or file a brief before the Board. The Employer, Valley Foun-dry, contends that the past practice of the Employer and of the indus-try, economy and efficiency of operations and safety, and the Employ-er's desire to continue its long history of collective bargaining withthe IAM as representative of its employees, justifies an award of the. IRON WORKERSLOCAL NO. 155177work to the Machinists. _ The IAM's position is based on the groundsthat a collective-bargaining agreement between it and Valley Foundrycovers the disputed work, provisions in the IAM constitution and.bylaws show that the work is traditionally within its jurisdiction, aprior Board certification includes such work, the skills required arethose of machinists, and custom in the industry favors an award tothe IAM.6.Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to various rele-vant factors.The Board has held that its determination in jurisdic-tional dispute cases is an act of judgment based upon common senseand experience in balancing such factors.6a.Collective-bargaining agreementThe Employer has a lengthy history of bargaining with the Machin-ists and its employees represented by the Machinists have traditionallyperformed the work in dispute. The contracts between the parties forthe last 10 years have contained provisions covering outside construc-tion work of the kind at issue herein.b.Company, area, and industry practiceThe record discloses that, for 30 years, work of the type in disputehas been assigned by the Employer to its employees represented by theIAM. Other employers engaged in similar work in the area also havetheir own employees perform the work, and it appears that theseemployees either were members of the Machinists, were not membersof any labor organization,. or were affiliated with unions not associatedwith the building trades.The record does not reveal any instanceswhere the Iron Workers did the type of work in dispute.c.E fciency and economy of operations and employer preferenceThe Employer stated that its employees who installed the machineryat the construction site also are experienced in fabricating the machin-ery at the Employer's plant.Accordingly, these employees are famil-iar with the close tolerances used in the manufacturing of the partsand are thereby better able to properly install the equipment. In thefew instances where Valley Foundry subcontracted the installationwork to other employers, it was necessary for Valley Foundry later tomake adjustments with its own employees in order to have the equip-ment operate properly.No evidence appears to indicate the skills of9 International Association of Machinists,Lodge No.1743, AFL-CIO(J.A. Jones Con-struction Company),135 NLRB 1402. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees to whom the Iron Workers sought assignment of the dis-puted work.As already noted, the Employer desires to continue usingits employees for the type of work in dispute.d.Conclusions as to the merits of the disputeWeighing all the relevant factors, we believe that the employeesrepresented by the Machinists are entitled to the work in dispute.Werely primarily on the fact that the Employer has with rare exceptionassigned such work to its own employees; its collective-bargainingagreement with the Machinists for those employees specifically coversthe work; its employees are sufficiently skilled to perform the workand have performed it to the satisfaction of the Employer who desiresto continue using them; and the use of the Machinists makes for .anefficient operation.Accordingly, we shall determine the jurisdictionaldispute by deciding that employees represented by the Machinists areentitled to the work in dispute. In making this determination, we areassigning the disputed work to the employees of Valley Foundry whoare represented by the Machinists, but not to that Union or its members.e.Scope of the determinationIt appears that the work here in issue had been completed at the timeof the hearing.Valley Foundry seeks a determination beyond theworksite involved which would be applicable to all similar work byValley Foundry in which it uses its own work crew, asserting that thedispute is of a type that may arise again.However, the disputebetween the parties has thus far been confined to the Valley Nitrogensite, and we believe it appropriate to limit our award to the work con-troversy between the parties at that location.DETERMINATION OF DISPUTEUpon the basis of the foregoing and the entire record in the case, theBoard makes the following Determination of Dispute pursuant toSection 10(k) of the Act:1.Employees of Valley Foundry & Machine Works, Inc., currentlyrepresented by District Lodge 8, International Association of Machin-ists and Aerospace Workers, AFL-CIO, are entitled to perform thefollowing work :Assembly, erection, installation, and modification of elevators,belts, and chain conveyors for material handling, including relatedequipment, supports, rigging, machinery, catwalks, and stairwaysatValleyNitrogenProducers' construction site inHelm,Csdifornia.2. Iron Workers Local No. 155, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, is not entitled, CONOMOS PAINTING COMPANY179by means proscribed by Section 8(b) (4) (D)of the Act,to force orrequire the Employer to assign the above work to ironworkers who arerepresented by it.3.Within 10days from the date of this Decision and Determinationof Dispute,Iron Workers Local No. 155,International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO, shallnotify the Regional Director for Region 20, in writing,whether it willrefrain from forcing or requiringValleyFoundry &Machine Works,Inc., by means proscribed by Section 8(b) (4) (D),to assign the workin dispute in a manner inconsistent with the above determination.Conomos Painting CompanyandGaryNichols,KennethYahrmatterPainters Local Union No.8, Brotherhood of Painters,Decoratorsand Paperhangers of America,AFL-CIOandGary Nichols.Cases Nos. 25-CA-2131 and 25-CB-591.December 930, 1965DECISION AND ORDEROn October 1, 1965, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that Respondentshad not engaged in any unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Decision and a supporting brief,and the Respondents filed answering briefs in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and-Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision," the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]'We herebynote and correctthe followinginadvertent errors inthe TrialExaminer'sDecision:Under hisfinding of facts in section 4, substitute"senior toW. Lambert" for"junior toW. Lambert,"and "senior to Heiman and Tsankaris"for "junior to Heiman andTsankaris."156 NLRB No. 24.217-919-66-vol. 156-13